This action calls for an interpretation of two sections of the Enabling Act, the first one being § 12, where the language is clear and unambiguous, and admittedly not subject to interpretation, and provides that the grant by the Federal government shall be used "for the purpose of erecting public buildings;" and all agree this means the grant is to be used in the construction of such buildings, and not to be used for their furnishing, equipment, operation or maintenance. In § 17, an additional grant is made "for public buildings," and it is the contention that this language is ambiguous and uncertain, and therefore subject to interpretation, although the quoted language is immediately followed by the statement that the grant there made, in § 17, is one "in addition to the grant hereinbefore made for that purpose," clearly indicating the legislative intent to make the grants in §§ 12 and 17 for the same purpose; and it would, therefore, seem to follow that, conceding that the language "for public buildings" in § 17 is uncertain, Congress having declared that both purposes are the same, that language should be interpreted to mean the same as the certain, unambiguous and unequivocal language in § 12. For it has always been the rule that where two things have been declared to be the same, one of them certain and the other uncertain, the uncertain one shall be interpreted to mean the same as the certain. The contrary rule of interpretation, which has been adopted in the majority opinion, would, therefore, seem to be incorrect, and is certainly illogical, *Page 121 
for, where the Congress has said that two grants are for the same purpose, the court has now said that the uniform purpose was the uncertain and ambiguous one in the latter section, and not the certain and clear one in the first section. There is another general rule of interpretation, of universal application, to the effect that specific and restricted language will have precedence over general and indefinite language, and where, as here, there is a specific and restricted grant in § 12, and a general and indefinite grant in § 17, and the two are to be interpreted together, the restricted grant must be the controlling one.
So far, I have assumed that the phrase in § 17, "for public buildings," is ambiguous and uncertain and therefore subject to interpretation. I am, however, of the opinion that such an assumption is unwarranted, for, where the words are used "for buildings," to me it clearly means, and the manifest intention is, that the money was to be used for buildings, and it has never occurred to me that, where money is given for a building, it was intended that that money might be used for land surrounding it or furniture in it. To extend the word "building" to include these things would be to give the word an unnatural and forced construction, for, ordinarily, when the word "building" is used, there is not presented to the one hearing it the idea of real estate and furniture. The definition of "building," adopted in the majority opinion, is one that cannot be adhered to subsequently. A case may easily arise where someone has contracted to sell a building, and thereafter the purchaser claim to have been defrauded because he did not receive title to real estate and to the furniture that happened to be in the building at the time the sale was made. In such a case, of course, the court would never acquiesce in such a contention. *Page 122 
More than this, to give to the word "building" the meaning adopted by the majority leads to an absurd result. The argument made in favor of including furnishing is that the Congress must have intended to give to the state a building ready and fitted to be occupied. If that is true, the grant is more extensive than one for building and furniture, and must include those things which make the furnished building available for use. Such a building must be heated and lighted, provided with janitor service, elevator service, repaired, renovated and kept in fit and proper condition for the purpose for which it was constructed. If the word "building" in § 17 does not mean building, but means usable building, then by the same token it means properly equipped and maintained, and the grant must have been for the erection of buildings, furnishing of buildings, maintenance and operation of buildings. But, as I understand the opinion, the court is arbitrarily including certain things within the term building, and excluding others. It is including ground and furniture, but excluding all those things which make the ground, building and furniture available for use. I can see no reason to support such a construction, which seems to be milking a he-goat into a sieve. Where the Congress made a grant for a definite and specific purpose, and another for a purpose which to some minds is not definite and specific, with a proviso that both purposes are the same, instead of making confused that which was clear, the court should make clear that which it thinks confused, and adhere to the clearly defined purpose.
For these reasons, I am forced to acquiesce in the interpretation of these two sections taken by the state treasurer and his counsel, the attorney general of the state. I therefore dissent. *Page 123